The judgment of the court was pronounced by
Rost, J.
This is a petitory action. Bourgeois conveyed a tract of land to Fart, who sold it to the plaintiff by two separate acts of sale, the first sale being for one arpent front, with the ordinary depth, and the second for the remainder of the land acquired from Bourgeois,supposed to contain one and three-fourths of an arpent front. Afterwards the plaintiff sold by public act to his vendor one and one-fourth of an arpent front of the same land, commencing *84til the upper line. Part sold this land to the defendant, also by a public act. It bas been ascertained by a survey, that there is not two and three-fourths arpents front in the whole tract, as was supposed by the plaintiff, and he now contends that he is entitled to all he would receive, if there was no deficiency, deducting therefrom one and one-fourth of an arpent retroceded to Pari, and that Pari, or his vendor, can only take the remainder. The defence is a general denial, and an averment of title, under the sale from Part. There was judgment in favor of the plaintiff, and the defendantappealed.
The District Court appears to have considered the case as if the vendor of the plaintiff was himself the defendant in the suit.' This is an error. Whatever secret equities may exist between Part and the plaintiff, the latter cannot’ claim the benefit of them against a subsequent purchaser in good faith. He has created, and placed upon the public records, the title on the faith of which the defendant has acquired. He must bear the consequences of having presented the rights of Part in a false aspect to the public. Richardson v. Hyams, 1 An. 286.
It is, therefore, ordered that the judgment in this case be reversed, and that there be judgment in favor of the defendant, with costs in .both courts.